DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application of which claim 20 was withdrawn from further consideration (Restriction) prior to the amendment dated 10/20/2021. Claims 1-4, 7, 12, and 18-19 are now amended. Claim 20 is cancelled and new claim 21 is added. Hence, claims 1-19 and 21 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 9 para 2), filed on 10/20/2021 with respect to the objection of claim 7 have been fully considered and are persuasive. The objection of claim 7 has been withdrawn. 
Applicant’s arguments (pg. 9 para 3), filed on 10/20/2021 with respect to the 112 rejections of claims 2-4, 12 and 18-19 have been fully considered and are persuasive. The 112 (b) rejections of claims 2-4, 12 and 18-19 have been withdrawn. 
Applicant’s arguments filed on 10/20/2021 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Lucas et al. (US-20170097224-A1) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 
Applicant’s arguments (pg. 12 para 1), filed on 10/20/2021 with respect to claim 19 have been fully considered and are not persuasive because of the following reasons: 
(method can be adopted for re/calibration before during or after wash cycles) and thereby the programmable controller of the modified dishwasher is capable of  determining the predetermined time corresponding to the desired rotational displacement using a rotational rate of the tubular spray element drive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, Applicant recites the limitation “the first cam detector is positioned to detect the second cam lobe and the second cam detector is positioned to detect the first cam lobe”. Prior to the amendment dated 10/20/2021, Applicant has not defined a cam detector of one cam lobe, also detects a different cam lobe. Even though the specification (Fig.9) illustrates such a possibility i.e. 266d detecting not evident from the Specification, the subject matter is not properly described in the application as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “first cam detector is positioned at a first rotational position” in line 3 and “second cam detector is positioned at a second rotational position” in line 4. It is unclear if the first rotational position and the second rotational position are among the “plurality of rotational positions” that the Applicant had previously claimed in claim 1 and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. In order to maintain consistency, the Examiner suggests that clear reference be made in claim 2, that the first and second rotational positions are among the multiple rotational positions sensed by the cam-based position sensor.
Claim 3 is rejected as containing the same indefiniteness issues as above in base claim 2, from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Digman et al. (US20190099054A1, filing date: 2017-09-29) in view of Lucas et al. (US-20170097224-A).
Regarding claims 1-3, via Figs 1 and 3, Digman et al.  teaches a dishwasher (10), with a wash tub (16), fluid supply (106), tubular spray element (100) located in the wash tub and rotates about a longitudinal axis L [0061], with apertures (104) along the exterior surface  (Fig 3) communicating with the fluid supply (106) to supply fluid into the wash tub [0063], a tubular spray element drive c (102) configured to rotate the tubular spray element (100) between multiple rotational positions [0063] and also connected to a controller (112) (Fig 3), a hall position sensor (122) [0067] (Fig. 4) configured to sense rotational positions of the tubular spray element (claim 11), to which it is operably coupled [0067], hall position sensor operably coupled to the tubular spray element to rotate therewith [0067], wherein the controller (112) controls the tubular spray element drive (102) to direct the tubular spray element to multiple 
Digman does not explicitly teach that the plurality of cam lobes includes a first cam lobe and a second cam lobe that rotate about a common axis. and wherein the one or more cam detectors includes a first cam detector positioned to detect the first cam lobe and a second cam detector positioned to detect the second cam lobe; wherein the first and second cam lobes rotate about the common axis in a common plane, and wherein the first cam detector is positioned at a first rotational position about the common axis of the first and second cam lobes and the second cam detector is positioned at a second rotational position about the common axis of the first and second Page 2 of 13 Application No. 16/588,135 Reply to Office Action of July 20, 2021; wherein the first cam detector is positioned to detect the second cam lobe and the second cam detector is positioned to detect the first cam lobe.

    PNG
    media_image1.png
    524
    655
    media_image1.png
    Greyscale
MR Ref: ZU088-19213
In the analogous art of Multidimensional angle determination using fine position sensors, Lucas et al. teaches a cam (cam A) with  plurality of cam lobes located in the same plane and including a first cam lobe C1 and a second cam lobe C2 [0041] that rotate about a common axis of the rotating shaft 114 (Fig. 1, [0022]) further including fine position sensors (read head pairs)(cam detectors) 308a (D1), 312a (D2) positioned several degrees apart to detect C1 and C2  [0023][0029][0030] (claim 1), where C1 is detected by D1,D2… C2 is detected by D1, D2... [0007][0009][0023][0026] (see annotated Fig.3 to the right).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dishwasher of Digman with multi-cam multi-detector singular plane based fine position sensor FPS system of Lucas such that multiple cam lobes rotate about axis of rotation that is coincident with the rotation) measurement of a rotating shaft using high-precision Fine Position Sensors ([0002][0024] Lucas).

    PNG
    media_image2.png
    571
    636
    media_image2.png
    Greyscale
Regarding claim 4, the combination of Digman and Lucas teaches the dishwasher detailed above. 
Lucas further teaches an alternate arrangement with two cams (cam A-504 and B-554) (annotated Fig. 5 to the right), wherein the first cam lobe C1 of cam A rotates about the common axis of rotating shaft 520 in a first plane and the second cam lobe C2 rotates in a second plane, with their respective fine positions sensors 508a (D1), 558 a (D2) [0016].
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dishwasher of Digman with multi-cam multi-detector and multi plane based fine position sensor system of Lucas all in order to achieve the predictable result of high precision measurement (less than μrad (microradians) of the angle of tubular spray element that is constraint by a rotating joint at the end that includes multi-dimensional (e.g., angular runout i.e. wobble/tilt of the shaft) measurement of a rotating shaft using high-precision Fine Position Sensors ( [0002][0024][0032] claim 11, Lucas).
Regarding claim 5, the combination of Digman and Lucas teaches the dishwasher detailed above. 
Since Lucas teaches a fine position sensor (FPS) cam based system as detailed before where multiple cam lobes rotate about an axis of rotation, when the FPS cam based system of Lucas is integrated with the tubular spray element of Digman, the combination is capable of aligning the axis of rotation that is coincident with the longitudinal axis of the tubular spray element.
Regarding claim 8, the combination of Digman and Lucas teaches the dishwasher detailed above. 
Lucas further teaches read heads 802 a-b, 804 a-b... etc. (cam detectors are the micro switches) disposed around the perimeter of cam 800 which physically engage with the cam lobes [0047] (Fig. 8A,B).
It would have been obvious that the tubular element of Digman integrated with cam based positions sensor of Lucas would have the ability to rotate the tubular spray element to a predetermined rotational position such that the read heads/cam detectors engage with the cam lobes ([0047], Lucas).
Regarding claim 9, the combination of Digman and Lucas teaches the dishwasher detailed above.
As detailed previously Digman teaches the use of hall magnetic sensor to detect the rotational position of the tubular spray element while Lucas teaches the cam arrangement of sensor and the cam lobe.
It would have been obvious to modify the hall magnetic sensor design of Digman with the cam based design of Lucas thereby still retaining the magnetic detection aspect of Digman with the benefit of yielding a cam based magnetic sensor wherein cam lobes can include a magnet and the read pairs (cam detectors) could be the magnetic sensor, as cam based design is expected to be more suitable in situations where rotational/ angular positions are deemed important.
Regarding claim 10, the combination of Digman and Lucas teaches the dishwasher detailed above. 
Lucas teaches that the read heads (cam detectors) provides a high frequency current in a particular pattern and causes an eddy current that helps in determining how close the read head is to the object being measured and an electronic circuitry can be implemented if needed [0024][0050].
It would have been obvious that the modified system of Digman and Lucas is capable of having the read heads D1, D2 … (cam detectors) establish electrical contact while rotating the tubular spray element to a predetermined rotational position.
Regarding claim 11, the combination of Digman and Lucas teaches the dishwasher detailed above. Digman further teaches designation of one of the rotational positions of the tubular spray element (100) as a home rotational position [0063] whereas Lucas teaches the cam-based position sensor as detailed 
Regarding claim 12, the combination of Digman and Lucas teaches the dishwasher detailed above. Digman further teaches that the tubular spray element being controlled to rotate in a relatively small (e.g., about 5-10 degree) arc to concentrate spray in a small area/zones [0051] there by having multiple rotational positions that could be designated as first, second, third… rotational positions that would end up creating targeted zones on a utensil rack.
Regarding claim 13, the combination of Digman and Lucas teaches the dishwasher detailed above. Digman further teaches an on/off valve (140) (Fig 5), configured to regulate fluid flow to the tubular spray element [0069], the valve being actuated in response to rotation of the tubular spray element and having an off position that closes the valve when the tubular spray element is rotated to a predetermined rotational position, so that one of the rotational positions/angles could be the valve off position [0070].
Regarding claims 14-15, the combination of Digman and Lucas teaches the dishwasher with cam based position sensor as detailed above. Digman further teaches that the tubular spray elements could be mounted on wall of wash tub [0075] and the tubular spray elements located near wash tub walls may be limited to about 180 degrees of rotation to avoid spraying directly onto any of the walls of the wash tub, which can be a significant source of noise in a dishwasher [0065] thereby creating a limit rotational position by the cam-based sensor in the combined system of Digman and Lucas.
Regarding claims 16-19, and 21 the combination of Digman and Lucas teaches the dishwasher with cam- based position sensor as detailed above. Digman further teaches a rotatable docking port (216) [0078] coupled to a wall (212) [0077] (Fig 10) of the wash tub and in fluid communication with the fluid supply; and a rack (20) supported in the wash tub and movable between loading (extended) and washing (retracted)  positions [0052], wherein the tubular spray element could be rack-mounted [0079] extending back and forth in the wash tub configured to receive fluid from the rotatable docking port in a washing (method can be adopted for re/calibration before during or after wash cycles) and thereby the programmable controller of the modified dishwasher is capable of  determining the predetermined time corresponding to the desired rotational displacement using a rotational rate of the tubular spray element drive; wherein the modified controller of Digman and Lucas that does time based programming is capable of rotating tubular spray element (100) to a controlled rotational angle, thereby calculating a rotational rate (rotational angle/time) [0063]. 
Claims 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Digman et al. (US20190099054A1, filing date: 2017-09-29) in view of Lucas et al. (US-20170097224-A) and further in view of Chen et al. (CN106419794A).

    PNG
    media_image3.png
    307
    372
    media_image3.png
    Greyscale
Regarding claims 6-7, the combination of Digman and Lucas teaches the dishwasher detailed above. Digman further teaches the tubular spray element drive (102) including a motor (116) but the combination of Digman and Lucas does not teach a drive shaft and a gear system i.e. wherein the plurality of cam lobes are configured to rotate about an axis of rotation that is parallel to and offset from the longitudinal axis of the tubular spray element, wherein the tubular spray element drive includes a motor that drives a drive shaft and a plurality of gears that operably couple the drive shaft to the tubular spray element, and wherein the axis of rotation about which the plurality of cam lobes rotate is coincident with an axis of rotation of the drive shaft.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dishwasher of Digman and Lucas with the rotating drive shaft operably connected to spray element via a gear system, and replace the position sensing device 150 of Chen with the FPS system of Lucas, such that axis that the cam lobes can rotate about is coincident with an axis of rotation of the drive shaft L1 that would be ultimately parallel to and offset from the longitudinal axis of the tubular spray element L2 (see annotated Fig 3). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711